Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: “yolk” in Paragraphs 0040-0042 should be - -yoke- -.  
Appropriate correction is required.

Claim Objections
Claim 5, line 3; claim 8, line 2; claim 9, line 2; claim 10, line 2; claim 11, line 2  is objected to because of the following informalities:  “inch” should be - -inches- -.  Appropriate correction is required.
Claim 19, line 1 is objected to because of the following informalities:  “yolk” should be - -yoke- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 8-9 recites “the axial interface surface and the radial interface surface defining a more precise circular shape”.  However, the specification in Paragraph 0049 states only the axial interface surface defining a more precise circular shape, so that the radial interface surface defining a more precise circular shape is considered new matter.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson et al (US 6397603 as referenced in OA dated 9/30/2020) in view of Freeman et al (US 20160356499 as referenced in OA dated 9/30/2020).
    PNG
    media_image1.png
    937
    785
    media_image1.png
    Greyscale

Annotated Figure 3 of Edmondson et al (US 6397603 as referenced in OA dated 9/30/2020)
Regarding claim 1, Edmondson discloses a method for manufacturing a combustor assembly (The manufacturing of Figure 3) of a gas turbine engine (Column 1, line 6-10) defining a centerline (The centerline of the gas turbine engine and shown in Annotated Figure 3; labeled centerline.  This is the centerline in which the outer liner, 143 and inner liner, 132 form an annulus.  Column 2, line 11-22 describe the prior art liners as being annular with the present invention improving these liners.  Also, Column 4, line 52-54 describe the liners as being an outer liner, 143, and inner liner, 132 forming outer and inner walls of the combustion chamber, respectively.  One of ordinary skill would recognize this in regard to the centerline of the gas turbine engine because both liners appear to be equidistant from the centerline shown in Figure 3, so that the inner and outer liners are not inner or outer with regard to the centerline shown in Figure 3.  See also, the diagram in the American Heritage Dictionary for “gas turbine” with the centerline being the centerline of the shaft of the gas turbine engine.), an axial direction (The axial direction with respect to the centerline), and a radial direction (The radial direction with respect to the centerline), the combustor assembly comprising a liner (Figure 3; 132 or 134) and a dome (Figure 3; 136, 140 , 141 form a dome), the dome comprising a forward surface and an inner surface (Annotated Figure 3; labeled forward surface and inner surface), the method comprising:
forming the liner of a ceramic matrix composite material (Column 4, line 30-33) to include a forward end (The forward end of the liner) comprising a geometry (The geometry of the liner.  This is the final geometry of the final shown in Figure 3); 
the geometry to include an axial interface surface and a radial interface surface (Annotated Figure 3, labeled axial interface surface and radial interface surface), the axial interface surface and the radial interface surface defining a more precise circular shape (The axial and radial interface surfaces are more precise circular shapes because the liners are annular); and 
(The radial gap between Annotated Figure 3, labeled inner surface and axial interference surface) with the inner surface of the dome and the radial interface surface defines an axial gap (The axial gap between Annotated Figure 3, labeled forward surface and radial interference surface) with the forward surface of the dome.
Edmondson does not disclose a baseline geometry;
removing material from the forward end of the liner to change the baseline geometry to include an axial interface surface and a radial interface surface, the axial interface surface and the radial interface surface defining a more precise circular shape than the baseline geometry with respect to the centerline;
the axial interface surface and the radial interface surface defining a more precise circular shape than the baseline geometry with respect to the centerline; and
wherein removing material from the forward end of the liner to change the baseline geometry to include the axial interface surface and the radial interface surface results in defining of the radial gap and the axial gap, respectively.
However, Freeman teaches a method for manufacturing a combustor assembly (The method of manufacturing the combustor tiles in Paragraph 0031)  of a gas turbine engine (Figure 1; 10) defining a centerline (The central axis shown in Figure 1), an axial direction (The axial direction with respect to the centerline), and a radial direction (The axial direction with respect to the centerline), the combustor assembly comprising a liner (The combustor tiles form an annular liner.  Paragraph 0056), the method comprising: 
forming the liner of a ceramic matrix composite material (Paragraph 0031, 0038)  to include a forward end (The forward end of the liner) comprising a baseline geometry (Paragraph 0079);
(Paragraph 0053 states the inserts may be placed at any location of the component which includes the forward end.  Paragraph 0079) to include an axial interface surface and a radial interface surface (The top of Figure 14; 28 is an axial interface surface and any side of Figure 14; 28 is a radial interface surface. Paragraph 0056), the axial interface and the radial interface surface defining a more precise circular shape (The top of 28 is machined to match the circular shape of the outer full hoop liner, Paragraph 0056 and 0057 and Figure 15.  Figure 15 shows the top of 28 matching the circular shape the outer full hoop liner.  Likewise, the edges of the sides of Figure 14; 28 which meet the top of 28 and match the circular shape of the outer full-hoop liner are also a more precise circular shape.) than the baseline geometry with respect to the centerline.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson to include a baseline geometry; removing material from the forward end of the liner to change the baseline geometry to include an axial interface surface and a radial interface surface, the axial interface surface and the radial interface surface defining a more precise circular shape than the baseline geometry with respect to the centerline; the axial interface surface and the radial interface surface defining a more precise circular shape than the baseline geometry with respect to the centerline as taught by and suggested by Freeman in order to allow the components to achieve the necessary geometry and tolerance requirements without exposing the structural component to the environment (Paragraph 0079.  The modification uses the inserts of Freeman at the forward and aft end of the liner of Edmondson, then machines the inserts in order to obtain the geometry shown in Figure 3 of Edmondson to interface with the surrounding components Paragraph 0056 of Freeman discusses using these inserts as interfaces while Edmonston describes the liners interfacing at the aft end in Column 4, line 35-40 and forward end in Column 2 line 55-58).

Regarding claim 2, Edmondson in view of Freeman teaches the invention as claimed. 
Edmondson does not disclose wherein forming the liner of the ceramic matrix composite material to include the baseline geometry comprises forming the liner of the ceramic matrix composite material to define a roughly-circular axial surface.
However, Freeman teaches wherein forming the liner of the ceramic matrix composite material to include the baseline geometry comprises forming the liner of the ceramic matrix composite material to define a roughly-circular axial surface (The top surface of Figure 14; 28 is a roughly circular axial surface prior to machining because the surface is part of the annulus formed by the combustor tiles.  Paragraph 0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson wherein forming the liner of the ceramic matrix composite material to include the baseline geometry comprises forming the liner of the ceramic matrix composite material to define a roughly-circular axial surface as taught by and suggested by Freeman in order to allow the components to achieve the necessary geometry and tolerance requirements without exposing the structural component to the environment (Paragraph 0079.  This is the same modification as claim 1).
Regarding claim 3, Edmondson in view of Freeman teaches the invention as claimed. 
Edmondson does not disclose wherein removing the material from the liner to change the baseline geometry to include the axial interface surface comprises removing material at a local area of the liner having an increased thickness relative to a first area immediately forward of the axial interface surface and a second area immediately aft of the axial interface surface.
(Figure 14; 28 is a local area of increased thickness) relative to a first area immediately forward of the axial interface surface and a second area immediately aft of the axial interface surface (The local area is increased relative to all areas around itself which include the areas in the forward and aft direction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson wherein removing the material from the liner to change the baseline geometry to include the axial interface surface comprises removing material at a local area of the liner having an increased thickness relative to a first area immediately forward of the axial interface surface and a second area immediately aft of the axial interface surface as taught by and suggested by Freeman in order to allow the components to achieve the necessary geometry and tolerance requirements without exposing the structural component to the environment (Paragraph 0079.  This is the same modification as claim 1).
Regarding claim 5, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson in view of Freeman does not disclose at least one of the axial gap or the radial gap is less than about 0.150 inches during operating conditions of the combustor assembly.
However, Edmondson teaches in column 5, line 27-32 that the size of the gap (which includes the radial and axial gap) is a results-effective variable that controls the amount of cooling air supplied by the gap.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size of the axial and radial gap are result-effective variables that control the amount of cooling air supplied.  Thus, the claimed limitation of at least one of the axial gap or the radial gap is less than about 0.150 inches during operating conditions of the combustor assembly is found to be 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson in view of Freeman wherein at least one of the axial gap or the radial gap is less than about 0.150 inches during operating conditions of the combustor assembly in order to optimize the amount of cooling air supplied.
Regarding claim 6, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson does not disclose wherein removing the material from the forward end of the liner comprises machining the forward end of the liner to define the axial interface surface..
However, Freeman teaches wherein removing the material from the forward end of the liner comprises machining the forward end of the liner to define the axial interface surface (The machining in Paragraph 0031). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson wherein removing the material from the forward end of the liner comprises machining the forward end of the liner to define the axial interface surface as taught by and suggested by Freeman in order to allow the structural components to achieve the necessary geometry and tolerance requirements without exposing the structural component to the environment (Paragraph 0079.  This is the same modification as claim 1).
Regarding claim 7, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson does not disclose wherein removing the material from the forward end of the liner comprises machining the forward end of the liner to define the radial interface surface.
However, Freeman teaches wherein removing the material from the liner comprises machining the forward end of the liner to define the radial interface surface (The machining in Paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson wherein removing the material from the forward end of the liner comprises machining the forward end of the liner to define the radial interface surface as taught by and suggested by Freeman in order to allow the structural components to achieve the necessary geometry and tolerance requirements without exposing the structural component to the environment (Paragraph 0079.  This is the same modification as claim 1).
Regarding claim 8, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson in view of Freeman does not teach wherein at least one of the radial gap or axial gap is less than about 0.020 inches during the operating conditions of the combustor assembly.
However, Edmondson teaches in column 5, line 27-32 that the size of the gap (which includes the radial and axial gap) is a results-effective variable that controls the amount of cooling air supplied by the gap.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size of the axial and radial gap are result-effective variables that control the amount of cooling air supplied.  Thus, the claimed limitation of at least one of the radial gap or axial gap is less than about 0.020 inches during the operating conditions of the combustor assembly is found to be an 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson in view of Freeman wherein at least one of the radial gap or axial gap is less than about 0.020 inches during the operating conditions of the combustor assembly in order to optimize the amount of cooling air supplied. 
Regarding claim 9, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson in view of Freeman does not teach wherein the radial gap is less than about 0.020 inches during the operating conditions of the combustor assembly.
However, Edmondson teaches in column 5, line 27-32 that the size of the gap (which includes the radial and axial gap) is a results-effective variable that controls the amount of cooling air supplied by the gap.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size of the axial and radial gap are result-effective variables that control the amount of cooling air supplied.  Thus, the claimed limitation of the radial gap is less than about 0.020 inches during the operating conditions of the combustor assembly is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson in view of Freeman wherein the radial gap is less than about 0.020 inches during the operating conditions of the combustor assembly in order to optimize the amount of cooling air supplied.
Regarding claim 10, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson in view of Freeman does not teach wherein the radial gap is between 0.005 and 0.015 inches during the operating conditions of the combustor assembly.
However, Edmondson teaches in column 5, line 27-32 that the size of the gap (which includes the radial and axial gap) is a results-effective variable that controls the amount of cooling air supplied by the gap.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size of the axial and radial gap are result-effective variables that control the amount of cooling air supplied.  Thus, the claimed limitation of the radial gap is between 0.005 and 0.015 inches during the operating conditions of the combustor assembly is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).

Regarding claim 11, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson in view of Freeman does not teach wherein the axial gap is less than about 0.150 inches during the operating conditions of the combustor assembly.
However, Edmondson teaches in column 5, line 27-32 that the size of the gap (which includes the radial and axial gap) is a results-effective variable that controls the amount of cooling air supplied by the gap.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size of the axial and radial gap are result-effective variables that control the amount of cooling air supplied.  Thus, the claimed limitation of the axial gap is less than about 0.150 inches during the operating conditions of the combustor assembly is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson in view of Freeman wherein the axial gap is less than about 0.150 inches during the operating conditions of the combustor assembly in order to optimize the amount of cooling air supplied.
Regarding claim 12, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson does not disclose removing the material from at least one of a midspan region of the liner or an aft end of the liner.
However, Freeman teaches removing the material from an aft end (Paragraph 0053 states the inserts may be placed at any location of the component which includes the aft end.  Paragraph 0079) of the liner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson to remove the material from an aft end (In order to form the interface of the liner with the seal retainers and seals of Edmondson described in Column 4, line 35-40 using the technique of Freeman, the material is removed from the aft end of the liner of Edmondson because the aft end of the liner interfaces with the seal retainers and seals) as taught by and suggested by Freeman in order to allow the structural components to achieve the necessary geometry and tolerance requirements without exposing the structural component to the environment (Paragraph 0079.  This is the same modification as claim 1).
Regarding claim 13, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson further discloses wherein the dome is formed of a metal material (Column 4, line 32-35, 61-65).
Regarding claim 14, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson further discloses wherein the forward surface of the dome extends linearly along the radial direction (Annotated Figure 3; labeled forward surface extends in a line along the radial direction with respect to Annotated Figure 3; labeled centerline).
Regarding claim 15, Edmondson in view of Freeman teaches the invention as claimed.
(Figure 3; 134 is an outer liner) and wherein the dome is an outer dome section (The outer instances of Figure 3; 136 and 140 are an outer dome section).
Regarding claim 16, Edmondson in view of Freeman teaches the invention as claimed.
Edmondson further discloses wherein the liner is an inner liner (Figure 3; 132 is an inner liner) and wherein the dome is an inner dome section (The inner instances of Figure 3; 136 and outer 140 are an inner dome section).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson in view of Freeman as applied to claim 1 above, and further in view of Palusis et al (US 3755093).

    PNG
    media_image2.png
    361
    651
    media_image2.png
    Greyscale

Annotated Figure 2 of Palusis et al (US 3755093).
Regarding claim 17, Edmondson in view of Freeman teaches the invention as claimed.
(Figure 5 and 6; 150), the mounting assembly including: 
a pin (Figure 5 and 6; 150) extending through the dome and the opening in the liner.
Edmondson does not teach wherein the mounting assembly including: 
a grommet located in an opening in the liner, the grommet configured to reduce wear on the forward end of the liner; 
a bushing located within the grommet; 
a collar adjacent an outer surface of the liner; and 
a nut located adjacent an inner surface of the liner; the nut configured to tighten the mounting assembly.
However, Palusis teaches a method for manufacturing a gas turbine assembly (Figure 2) of a gas turbine engine (Column 1, line 21-22), the method comprising: 
mounting a liner (The top instance of Figure 2; 16) to a component (The bottom instance of Figure 2; 16) further comprises mounting the liner to the component with a mounting assembly (The mounting assembly shown in Figure 2), the mounting assembly including: 
a grommet (Annotated Figure 2; labeled grommet) located in an opening (The opening in the top instance of Figure 2; 16) in the liner, the grommet configured to reduce wear on the forward end of the liner (Functional Language, the grommet being between the liner and a bushing would wear prior to the liner); 
a bushing (Figure 2; 26) located within the grommet; 
a collar (The top instance of Figure; 30) adjacent an outer surface (The top surface of the top instance of Figure 2; 16) of the liner; 
a pin (Figure 2; 20) extending through the component and the opening in the liner; and 
(Figure 2; 32) located adjacent an inner surface (The bottom surface of the top instance of Figure 2; 16) of the liner; the nut configured to tighten the mounting assembly (Functional Language, the nut tightens the mounting assembly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson in view of Freeman wherein the mounting assembly including: a grommet located in an opening in the liner, the grommet configured to reduce wear on the forward end of the liner; a bushing located within the grommet; a collar adjacent an outer surface of the liner; and a nut located adjacent an inner surface of the liner; the nut configured to tighten the mounting assembly as taught by and suggested by Palusis in order to protect composites from a fastener (Column 2, line 49-54, The modification uses the mounting assembly of Palusis to mount the liner and dome in Edmondson in view of Freeman).
Regarding claim 18, Edmondson in view of Freeman and Palusis teaches the invention as claimed.
Edmondson in view of Freeman does not teach the mounting the liner to the dome further comprising: 5Application No. 16/654,571Docket No.: 287447-US-3/146674.536167 Reply to Final Office Action of April 27, 2021 
installing the grommet and bushing in the opening of the liner; 
inserting the pin through the bushing; and 
securing the nut to the pin to secure the liner to the dome.
However, Paulisis teaches the mounting the liner to the component further comprising: 5Application No. 16/654,571Docket No.: 287447-US-3/146674.536167 Reply to Final Office Action of April 27, 2021
installing the grommet and bushing in the opening of the liner; 
inserting the pin through the bushing; and 
securing the nut to the pin to secure the liner to the component.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Edmondson in view of Freeman wherein the mounting the liner to the dome further comprising: 5Application No. 16/654,571Docket No.: 287447-US-3/146674.536167 Reply to Final Office Action of April 27, 2021 installing the grommet and bushing in the opening of (Column 2, line 49-54, This is the same modification as claim 17).

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Freeman does not teach removing the material from the liner to change the baseline geometry to include an axial interface surface and a radial interface surface.  Paragraph 0028 of Freeman states machining the inserts 28 and states that the inserts 28 can be used to position or locate the tile off an outer full-hoop liner which one of ordinary skill would understand to machine the top of the insert 28 because the height of the insert 28 determines the positioning or location of the tile from the outer full-hoop liner.  Machining the top of the insert changes the baseline geometry to include an axial interface surface (the top of 28 is the axial interface surface) and a radial interface surface (any side of 28.  Machining the top of 28 changes the height of the side of 28).  
Applicant asserts that Freeman does not teach removing material from the forward end of the liner.  Examiner respectfully disagrees.   Paragraph 0053 of Freeman states the inserts may be placed at any location of the component which includes the forward end.  Furthermore, the combined invention of Edmondson in view of Freeman has placing the inserts of Freeman at the forward end of Edmondson, so that in the combined invention, the forward end of the liner is machined.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AZoM - Composite Matric Materials, Wikipedia - Ceramic Matrix Composite as referenced in OA dated 4/27/2021, and Zhang - Advances in Ceramic Matrix Composites as referenced in OA dated 4/27/2021 each states that a CMC are ceramic fibers or whiskers in a ceramic matrix.
Kirsopp et al (US 20110126543 as referenced in OA dated 4/27/2021), Ladd et al (US 20110011095 as referenced in OA dated 4/27/2021), Edwards et al (US 20100263386 as referenced in OA dated 4/27/2021) each show a combustor liner is only exposed to the combustion chamber environment on the side that faces the combustor chamber.
De Sousa (US 7849696) and Calvez (US 6655148) each teaches a mounting system for a dome and liner.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741